       Case 1:20-cv-02715-CM-KHP Document 12 Filed 09/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    09/08/2020


 PHILLIP TROY CHRISTY, et al.,

                                 Plaintiffs,            ORDER SCHEDULING DISCOVERY
                                                               CONFERENCE
                    -against-
                                                             20-CV-2715 (CM)(KHP)

 JEFF ALAN THOMPSON, et al.,

                                 Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       This case has been referred to me for Discovery Disputes (Doc. No. 11). A telephonic

Discovery Conference will be held on Thursday, October 8, 2020 at 10:00 a.m. to address the

parties’ outstanding discovery disputes. Counsel for the parties are directed to call Judge

Parker’s Chambers court conference line at the scheduled time. Please dial (866) 434-5269,

Access code: 4858267.

          SO ORDERED.

 Dated:   September 8, 2020
          New York, New York

                                                              KATHARINE H. PARKER
                                                          United States Magistrate Judge
